DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5-7, 10-11 & 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (US 2016/0164476, WIPO version of which is cited by the applicant).
Regarding claims 1 & 14, Wang discloses in Fig.3, (the references in parentheses applying to this document), an amplifier (306, §0024) comprising an amplifying element (NMOS 304), having a first terminal (gate terminal of NMOS 304) and a third terminal (source terminal of NMOS 304) and a voltage controlled current path (drain-source path of NMOS 304) between a second terminal (drain terminal of NMOS 304) and the third terminal (source terminal of NMOS 304); and a trifilar transformer (consisting of three windings 302, 308 & 310, as shown in Fig. 4, §0025 and also in Fig. 5 and designated as 315 and shown in a dotted box) having a primary winding (310, since all three windings are electromagnetically coupled to each other through the same RF signal, the designation of primary, secondary and tertiary are arbitrary), a secondary winding (302) and a tertiary winding (308); wherein the primary winding (310) is connected to the third terminal (source terminal of NMOS 304), the secondary winding (302) is connected to the first terminal (gate terminal of NMOS 304) and the tertiary winding (308) is connected to the second terminal (drain terminal of NMOS 304 through the source to drain junction of PMOS transistor 304, Fig. 3);
wherein the primary winding (310) and the secondary winding (302) are mutually coupled in inverting relationship (following the dot convention, when RF current enters through both dots or leave through both dots, mutual coupling is non-inverting, otherwise mutual coupling is inverting); wherein the primary winding (310) and the tertiary winding (308) are mutually coupled in non-inverting relationship;
[AltContent: textbox (3rd)][AltContent: textbox (2nd)][AltContent: textbox (1st)][AltContent: textbox (-MPS)][AltContent: textbox (-MST)][AltContent: textbox (+MPT)][AltContent: arrow][AltContent: textbox (IRF)][AltContent: textbox (IRF)][AltContent: arrow][AltContent: textbox (IRF)][AltContent: arrow]
    PNG
    media_image1.png
    606
    625
    media_image1.png
    Greyscale

Fig. 3 of Wang annotated by the examiner for ease of reference.
wherein the secondary winding (302) and the tertiary winding (308) are mutually coupled in inverting relationship; and wherein the tertiary winding (308) is between an amplifier output (312) and the second terminal (drain terminal of NMOS 304). The same reasoning as stated above applies, mutatis mutandis, to the subject-matter of independent claim 14, which constitutes the corresponding method of the amplifier defined in claim 1 so far as claim 14 can be understood. 
According to claim 5, Wang teaches that the primary winding (310), the secondary winding (302) and the tertiary winding (308) are all concentric (402 being the axis for all windings, as shown in Fig. 4, for example) and the primary winding separates the secondary winding from the tertiary winding (see Fig. 4, for example) and per claim 6, the primary winding is interwound with either the tertiary winding (see Fig. 4, for example) and as such per claim 7, the secondary winding is concentric with the interwound windings.   
According to claims 10 & 11, Wang further teaches that the amplifying element (304) is a transistor and a MOSFET (§0041) design where gates of the PMOSFET (304) and the N-MOSFET (304) are connected together to the input terminal. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-4, 8 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Wang.
Regarding claim 2, Wang discloses the claimed invention as recited in claims 1 & 14, and it is inherent in the art of RF and high frequency amplifier such as Wang’s amplifier 300, for stability of the amplifier the real part of both the input and output impedance of the amplifier needs to be positive because a negative real part would essentially cause the amplifier to oscillate (as a teaching reference, please see pages 8-11 of Homer, H.,”STABILITY ANALYSIS OF NEGATIVE RESISTANCE-BASED SOURCE COMBINING POWER AMPLIFIERS” Ph.D. thesis, California Polytechnic State University, San Luis Obispo, June 2015) and the amplifier renders useless. Also it is well-known in the art is that the only component which can cause negative real part for the impedance of an amplifier are the gate or source inductances. Since the turns ratio of each pair of inductance determines the inductance of each of the windings, it would have been obvious to a person of ordinary skill in the art to adjust the turns ratio which in other words the easiest way to control the gate and source inductances as the determining factor to ascertain positive real part of the input and output impedance of the amplifier 300. Also per claims 3 & 4, it is well known in the art that the phase difference between the input and output of an amplifier is substantially 180 degrees (i.e. opposite to each other) and again as discussed in regards to claim 2, since the easy adjustable element in the design are the turns ratio of the windings, it would have been obvious to a person of ordinary skill in the art to adjust the turns ratio of the windings to ascertain the phase difference between the input (first terminal) and output (third terminal) is substantially 180 degrees (which falls within the range of 120-240 degrees and 150-210 degrees). 
Also per claim 8, although Wang is silent about the number of metal layers, it is evident by looking at the layout of the trifilar transformer of Wang as shown in Fig. 4, the stacked transformer formed in at least two metal layers in order to overrun metal traces of one winding by the other. It is also evident that if any winding can be run separately in different layer that would be secondary winding (302) for Wang’s trifilar transformer as shown in Fig. 4. Therefore it would have been obvious to a person of ordinary skill in the art to use two metal layers (since at least two metal layers are needed to lay the trifilar transformer of Fig. 4 of Wang) and not more than two metal layers because that would add complexity and cost to the process and also use the secondary winding (302) in one metal layer because that is the outer winding and arrange the two interior windings (i.e. the primary (310) and tertiary (308) windings) in the other metal layer for simplicity and optimum design with minimum number of via runs from one layer to other and minimum number of crisscrosses.
Further per claim 12, Wang also teaches in an alternative embodiment in Fig. 7 that the amplifying element is consisting of cascode transistors NMOS cascode transistors 706 and PMOS cascode transistors 704 (§0041), where the common gate configuration for the cascode transistors are well-known in the art. Thus combining the teachings of the embodiment of Fig. 3 and Fig. 7 of Wang, a person of ordinary skill in the art can easily realize a common gate configurations for the amplifying transistor of Wang and per claim 13, Wang also teaches that the primary winding (310) is connected to the FET's source (see annotated Fig. 3 of Wang as above), the secondary winding (302) is connected to the FET's gate and the tertiary winding (308) is connected to the FET's drain through the drain to source junction of the complimentary PMOS transistor.   
Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 Claim 9 is allowable since the closest prior art Wang is silent about the amount of coupling between the windings. Although the relative position of the tertiary and secondary windings as shown in Fig. 4 of Wang indicates much less coupling between these two windings compared to the mutual coupling between primary and secondary and primary and tertiary windings, however, specifically near-zero mutual coupling between the secondary and tertiary winding is not explicit in Wang’s disclosure.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAFIZUR RAHMAN whose telephone number is (571)270-0659.  The examiner can normally be reached on M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on (571) 272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HAFIZUR RAHMAN/Examiner, Art Unit 2843